Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a composite deck panel, classified in e04f15/10.
II. Claims 8-11, drawn to an assembly to manufacture deck panel, classified in b29c37/0025.
III. Claims 12-13, drawn to a process of manufacturing the deck panel, classified in b29c33/30.

The inventions are independent or distinct, each from the other because:
Inventions I and II/III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process; for example the panel can be made with the form individually fed into the openings.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practice by another and materially different process; for example, by compressing the foam into the outer layer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different groups have different searches and have features distinctive of each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ryan Alley on 9/27/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, “at least one joint; ….is cured” is indefinite as it is confusing.
Per claim 4, “ optionally” is indefinite as it confuses the scope of the claim.  It is unclear what is claimed/not claimed.
Per claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schiffmann et al (2009/0165411).
Schiffmann et al (figures 4-5) shows a light weight composite deck panel (par 96, and the structure is able to function as deck panel) comprising at least two pre-defined shaped and sized foams(196) that are encapsulated with multiple layers of the bi-directionally and/or uni-directionally oriented synthetic glass fabric and the resin system (34, 36, par 100) and the encapsulated foams arranged in a predefined configuration of the deck with at least one joint; said composite deck panel is cured.
Per claim 2, Schiffmann et al further shows the foam used is an expandable polystyrene foam or a crosslinked polyethylene foam (par 212).
Per claim 3, Schiffmann et al further shows the pre-defined shape of the foam is a cube, a cuboid, a cylindrical, a triangular prism or a triangular base pyramid.
Per claim 4, Schiffmann et al further shows the bi- directionally and/or uni-directionally synthetic glass fabric is optionally replaced by a mat (par 111, lines 4-5) prepared from the bi-directionally and /or uni-directionally synthetic glass fabric.
Per claim 5, Schiffmann et al shows glass fabric is optionally replaced by a fabric or a mat of polyester, carbon, aramid or basalt (par 184 line 5).
Per claim 7, Schiffmann et al shows the resin system comprises at least a resin selected from either a thermosetting resin(par 197) such as unsaturated polyester, epoxy, polyurethane, phenolic resins and mixture thereof or a thermoplastic resin such as polyethylene, polypropylene, acrylonitrile-butadiene-styrene, polyacetal, polyamide, polyimide, saturated polyester resins and mixtures thereof; a curing system comprising curing agent selected from methyl ethyl ketone peroxide, cumene hydroperoxide, t-butyl hydroperoxide, benzoyl peroxide, and/or hydrogen peroxide and accelerators selected from cobalt naphthenate and/or cobalt octoate; filler; thinner; pigment or any other suitable additives(par 200-201).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffmann et al.
Schiffmann et al shows all the claimed limitations except for the fabric has a moisture content of 5 % or less, weight of 200 to 1000 gm/m2 and tensile strength of 400 to 500 MPa.
Schiffmann et al (par 16) discloses a panel having superior moisture and water barrier properties.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schiffmann et al’s structures to show the fabric has a moisture content of 5 % or less, weight of 200 to 1000 gm/m2 and tensile strength of 400 to 500 MPa to form a panel that is strong and water moisture resistant, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; one thus within ordinary skill in the art would have found it obvious to make the panel fibers out of material meeting the desired properties in forming the panel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different composite panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/28/2022